[Cite as State v. White, 2016-Ohio-2941.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 103351



                                       STATE OF OHIO
                                                     PLAINTIFF-APPELLANT

                                               vs.

                                        STEVE WHITE
                                                     DEFENDANT-APPELLEE




                                            JUDGMENT:
                                             AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-14-588304-A

        BEFORE: Stewart, J., E.T. Gallagher, P.J., and Boyle, J.

        RELEASED AND JOURNALIZED: May 12, 2016
ATTORNEYS FOR APPELLANT

Timothy J. McGinty
Cuyahoga County Prosecutor

Daniel T. Van
Assistant County Prosecutor
Justice Center, 8th Floor
1200 Ontario Street
Cleveland, OH 44113


ATTORNEYS FOR APPELLEE

Robert L. Tobik
Cuyahoga County Public Defender

John T. Martin
Assistant Public Defender
310 West Lakeside Avenue, Suite 200
Cleveland, OH 44113
MELODY J. STEWART, J.:

       {¶1}   On August 14, 2014, defendant-appellee Steve White was indicted on

charges of rape and kidnapping stemming from conduct that occurred 20 years earlier in

August 1994. White pleaded guilty to one count of rape in exchange for the dismissal of

the remaining charges and the trial court sentenced him to a six-year prison term and

postrelease control in accordance with the sentencing provisions of 2011 Am.Sub.H.B.

No. 86 (H.B. 86).

       {¶2} The state argues on appeal that the trial court erred when it sentenced White

under the current sentencing law, H.B. 86, rather than the sentencing laws in effect at the

time of the offense.      We have previously reviewed this assigned error and have

consistently held that a defendant in White’s position is to be sentenced under the

sentencing provisions of H.B. 86. State v. Brown, 8th Dist. Cuyahoga No. 102377,

2015-Ohio-4372; State v. Bell, 8th Dist. Cuyahoga No. 102141, 2015-Ohio-4178; State v.

Owens, 8th Dist. Cuyahoga No. 102276, 2015-Ohio-3881; State v. Girts, 8th Dist.

Cuyahoga No. 101075, 2014-Ohio-5545; State v. Jackson, 8th Dist. Cuyahoga No.

100877, 2014-Ohio-5137.       The state acknowledges this court’s settled position and

concedes that it appeals only to preserve the assigned error pending the resolution of State

v. Thomas, 143 Ohio St.3d 1463, 2015-Ohio-3733, 37 N.E.3d 1249. Accordingly, the

assignment of error is overruled.

       {¶3} Judgment affirmed.

       It is ordered that appellee recover of said appellant costs herein taxed.
       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



______________________________________________
MELODY J. STEWART, JUDGE

EILEEN T. GALLAGHER, P.J., and
MARY J. BOYLE, J., CONCUR